DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
Response to Amendment
Applicant previously filed claims 1-20. Claims 1, 19 and 20 have been amended. Accordingly, claims 1-20 are pending in the current application.
Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive.
Applicant argues that Bove et al. does not teach “receiving metadata indicating a first viewport, corresponding to a first portion of a 360 degree video, displayed on a fixed display”. Examiner respectfully disagrees. In Paragraph 41, Bove et al. teaches “In some implementations, a camera mounted on the handheld device provides data indicative of the handheld device's orientation, position or motion. The camera captures visual images of scenes in the vicinity of the handheld device, and the images are analyzed to help determine the orientation, position or motion of the handheld device, including relative to the main screen. The handheld device may house processors to do all or some of the processing and computation. In some implementations, part of the processing and computation is done by processors that are remote from the handheld device.” In Paragraph 48, it teaches “FIG. 6 is a high level block diagram of hardware components that may be used in a viewing system. As shown in FIG. 6, a main screen 601 displays a main channel of content 603. A handheld device 605 includes a second screen 607 that displays an auxiliary feed of content 609. A user may select any of multiple simultaneous auxiliary feeds of content to display on the second screen 607. The user can make the selection by changing the orientation of the handheld device 605 relative to the main screen 601. For example, the user may select which auxiliary feed to display by pointing the handheld device 605 at any of a set of different areas 611, 612, 613, that are around the periphery of the main screen. The handheld device 605 includes one or more sensors 615 for gathering data, and one or more processors 617 for (a) processing the sensor data to calculate the orientation of the handheld device relative to the main screen and (b) based at least in part on that orientation, selecting which of the auxiliary feeds to display.” In Paragraph 52, Bove et al. teaches “In exemplary implementations, the magnetometer can be initially calibrated (to determine the compass heading of the main screen) by the human user pointing the handheld device at the main screen. In that case, input is received from the user which indicates that the user is performing this calibration step, and a magnetometer reading taken at (or very shortly before or after) the time of the input indicates the compass heading of the main screen. For example, the input may comprise transducer data indicating that the user is pressing a button.” In Paragraph 53, Bove et al. “Alternately, the magnetometer can be initially calibrated by (1) using a camera mounted in the handheld device to capture visual data, and (2) using one or more processors (i) to analyze the visual data to identify a visual tag located at or adjacent to the main screen and (ii) to determine the magnetometer reading (compass heading) when the handheld device is pointed toward the visual tag. If the camera is used, recalibration can be done whenever the camera happens to be pointed toward the visual tag again. The visual tag can be displayed on the main screen or can be affixed at or adjacent to the screen.” The described calibration of the secondary screen to the determined location of the main screen and the associated data therein that helps calculate the subsequent tracking operations are considered to be the metadata as claimed.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
In light of the above remarks, the claims are rejected as before.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bove et al. (US 20120249424 A1) in view of Valdivia et al. (US 20180095635 A1).
Regarding Claim 1, Bove et al. teaches: A method comprising:
receiving metadata indicating a first viewport, corresponding to a first portion of a 360-degree video displayed on a fixed display (Paragraphs 3-12; Paragraph 43; Paragraphs 85-86; Paragraph 104; Paragraph 106);
tracking an orientation of a mobile device relative to the fixed display (Paragraphs 40-41; Paragraph 43; Paragraphs 104-107);
determining a second viewport, corresponding to a second portion of the 360-degree video, the determined second viewport is synchronized in time and orientation relative to the first viewport of the 360-degree video portion displayed on the fixed display, the synchronization is based on the received metadata indicating the first viewport and based on the tracked orientation of the mobile device relative to the fixed display (Paragraphs 3-12; Paragraphs 40-41; Paragraph 43; Paragraphs 104-107); and
displaying the second viewport on the mobile device (Paragraphs 40-41; Paragraph 43),
wherein determining the second viewport of the 360-degree video comprises determining a virtual mirror viewport of the 360-degree video (Paragraph 27; what is displayed in the video content varies on the content being displayed, this may include a presentation where a “mirror viewport” is presented in a virtual setting).
However, Bove et al. does not explicitly teach the virtual mirror viewport corresponding to a third portion of the 360-degree video. 
Valdivia et al., however, teaches the virtual mirror viewport corresponding to a third portion of the 360-degree video (Paragraph 14; Paragraph 107; Paragraph 139; Paragraphs 148-149; a mirrored view being provided through a viewport of another view is considered another separate view as required by the claim language).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the display method of Bove et al. to include the virtual mirror as taught in Valdivia et al. above, in order to allow users to view and alter their avatars (See Valdivia et al. Paragraph 14).
Regarding Claim 2, Bove et al. and Valdivia et al. teach: The method of claim 1, wherein determining the second viewport comprises: determining a first angle from the orientation of the mobile device relative to the fixed display; determining a second angle from a center of the first viewport of the 360-degree video displayed on the fixed display; and orienting, for the second angle, the 360-degree video synchronized in time and space to generate the second viewport (Paragraph 29; Paragraph 40-43; Paragraphs 51-53).
Regarding Claim 3, Bove et al. and Valdivia et al. teach: The method of claim 1,  wherein determining the virtual mirror viewport of the 360-degree video (Paragraph 27) comprises: determining a first center compass heading corresponding to the first viewport of the 360-degree video; determining a second center compass heading relative to the first center compass heading; and determining the virtual mirror viewport as a viewport of the 360-degree video corresponding to the second center compass heading (Paragraph 27; Paragraphs 50-58).
However, Bove et al. does not explicitly teach wherein determining a second center compass heading as a 180-degree mirror heading of the first center compass heading.
Valdivia et al., however, teaches determining a second center compass heading as a 180-degree mirror heading of the first center compass heading (Paragraph 14; Paragraph 107; Paragraph 139; Paragraphs 148-149).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the display method of Bove et al. to include the virtual mirror as taught in Valdivia et al. above, in order to allow users to view and alter their avatars (See Valdivia et al. Paragraph 14).
Regarding Claim 4, Bove et al. and Valdivia et al. teach: The method of claim 1, wherein determining the second viewport of the 360-degree video comprises selecting a location of a virtual mirror corresponding to a portion of the 360-degree video displayed on the fixed display (Paragraph 27; what is displayed in the video content varies on the content being displayed, this may include a presentation where a “mirror viewport” is presented in a virtual setting; Paragraph 29; Paragraph 40-43; Paragraphs 51-53).
Regarding Claim 5, Bove et al. and Valdivia et al. teach: The method of claim 4, wherein displaying the second viewport of the 360-degree video comprises rendering a portion of the 360-degree video corresponding to the location of the virtual mirror (Paragraph 27; what is displayed in the video content varies on the content being displayed, this may include a presentation where a “mirror viewport” is presented in a virtual setting; Paragraph 29; Paragraph 40-43; Paragraphs 51-53).
Regarding Claim 6, Bove et al. and Valdivia et al. teach: The method of claim 1, further comprising: recording an image from a front-facing camera of a mobile device to generate a recorded image; and overlaying the recorded image on the second viewport to generate an updated second viewport, wherein displaying the second viewport displays the updated second viewport (Paragraph 41; Paragraph 53; Paragraph 105; this calibrates the handheld device with the fixed display using a camera on the display which may inherently be front facing, the calibration is done by comparing the calibration image to inertial data and relating it to the display of the viewports).
Regarding Claim 9, Bove et al. and Valdivia et al. teach: The method of claim 1, further comprising: selecting an object within the second viewport of the 360-degree video as a virtual mirror object, wherein displaying the second viewport comprises replacing the virtual mirror object with a portion of the first viewport of the 360-degree video (Paragraph 27; what is displayed in the video content varies on the content being displayed, this may include a presentation where a “mirror viewport” is presented in a virtual setting; Paragraph 29; Paragraph 40-43; Paragraphs 51-53; Paragraph 101).
Regarding Claim 10, Bove et al. and Valdivia et al. teach: The method of claim 1, further comprising: selecting an object within the 360-degree video as a virtual mirror object; and replacing the virtual mirror object with a portion of the first viewport of the 360-degree video, wherein displaying the second viewport comprises displaying the virtual mirror object replaced with the portion of the first viewport of the 360-degree video (Paragraph 27; what is displayed in the video content varies on the content being displayed, this may include a presentation where a “mirror viewport” is presented in a virtual setting; Paragraph 29; Paragraph 40-43; Paragraphs 51-53; Paragraph 101)
Regarding Claim 11, Bove et al. and Valdivia et al. teach: The method of claim 1, wherein the second viewport is a virtual mirror of the first viewport (Paragraph 27; what is displayed in the video content varies on the content being displayed, this may include a presentation where a “mirror viewport” is presented in a virtual setting; Paragraph 29; Paragraph 40-43; Paragraphs 51-53; Paragraph 101).
Regarding Claim 13, Bove et al. and Valdivia et al. teach: The method of claim 1, wherein determining the second viewport of the 360-degree video comprises: capturing an image of the 360-degree video displayed on the fixed display to generate a captured image; determining a first time instant that the captured image is captured; determining a second time instant that a first portion of the 360-degree video corresponding to the captured image is displayed; determining a time delay as the difference between the first time instant and the second time instant; time-adjusting the second viewport based on the time delay to generate a time-adjusted viewport; and displaying the time-adjusted viewport on the mobile device (Paragraph 59; Paragraphs 61-62).
Regarding Claim 14, Bove et al. and Valdivia et al. teach: The method of claim 1, wherein tracking the orientation of the mobile device relative to the fixed display comprises: determining a first direction of the mobile device when the fixed display is parallel to the mobile device at a first time; determining a second direction of the mobile device at a second time; determining a heading difference between the first direction and the second direction; and storing the heading difference as the orientation of the mobile device relative to the fixed display (Paragraph 29; Paragraph 40-43; Paragraphs 51-53).
Regarding Claim 15, Bove et al. and Valdivia et al. teach: The method of claim 1, wherein tracking the orientation of the mobile device relative to the fixed display comprises: determining a first direction of the mobile device relative to the fixed display at a first time; determining a second direction of the mobile device relative to the fixed display at a second time; determining a heading difference between the first direction and the second direction; and storing the heading difference as the orientation of the mobile device relative to the fixed display (Paragraph 29; Paragraph 40-43; Paragraphs 51-57).
Regarding Claim 16, Bove et al. and Valdivia et al. teach: The method of claim 1, wherein the metadata comprises a media presentation description file (Paragraph 29; Paragraph 40-43; Paragraphs 51-57).
Regarding Claim 17, Bove et al. and Valdivia et al. teach: The method of claim 1, wherein the metadata indicates a change in spatial location of the first viewport of the 360-degree video (Paragraph 29; Paragraph 40-43; Paragraphs 51-57).
Regarding Claim 18, Bove et al. and Valdivia et al. teach: The method of claim 1, wherein receiving metadata indicating which portion of the 360-degree video corresponds to the first viewport of the 360-degree video displayed on the fixed display further comprises receiving metadata indicating the extent to which the portion of the 360-degree video corresponding to the first viewport of the 360-degree video is changing with time (Paragraph 29; Paragraph 40-43; Paragraphs 51-57).
Claim 19 is drawn to the apparatus corresponding to the method claim 1, and as such is rejected for similar reasons as used above. Bove et al. further teaches: An apparatus comprising: a processor; and a non-transitory computer-readable medium storing instructions that are operative, when executed by the processor (Paragraphs 104-107).
Claim 20 has limitations that are similar to those rejected in claim 1 above, and is rejected for similar reasons as used above.
Claims 7, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bove et al. (US 20120249424 A1) in view of Valdivia et al. (US 20180095635 A1) as relied upon in the rejection of claims 1-6, 9-11, and 13-20 above, and further in view of Schmidt et al. (US 20170109122 A1).
Regarding Claim 7, Bove et al. and Valdivia et al. teach: The method of claim 1, however Bove et al. does and Valdivia et al. does not explicitly teach recording an image from a front-facing camera of a mobile device to generate a recorded image; and displaying the recorded image as an overlay over the second viewport on the mobile device.
Schmidt et al., however, teaches recording an image from a front-facing camera of a mobile device to generate a recorded image; and displaying the recorded image as an overlay over the second viewport on the mobile device (Paragraph 32).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the display method of Bove et al. to include the overlaying of a front-facing image on a virtual display as taught in Schmidt et al. above, in order to insert a view of the user into the screencast video (See Schmidt et al. Paragraph 58).
Regarding Claim 8, Bove et al. and Schmidt et al. teach: The method of claim 7, Bove et al. further teaches that wherein the second viewport is a virtual mirror of the first viewport (Paragraph 27; what is displayed in the video content varies on the content being displayed, this may include a presentation where a “mirror viewport” is presented in a virtual setting; Paragraph 29; Paragraph 40-43; Paragraphs 51-53; Paragraph 101).
Regarding Claim 12, Bove et al. and Valdivia et al. teach: The method of claim 1, however Bove et al. does not teach recording an image from a front-facing camera of a mobile device to generate a recorded image; determining a boundary of a user in the recorded image to generate a shape of the user; cropping the recorded image by tracing the shape of the user to generate a cropped image; and displaying the cropped image as an overlay over the second viewport on the mobile device.
Schmidt et al., however, teaches recording an image from a front-facing camera of a mobile device to generate a recorded image; determining a boundary of a user in the recorded image to generate a shape of the user; cropping the recorded image by tracing the shape of the user to generate a cropped image; and displaying the cropped image as an overlay over the second viewport on the mobile device (Paragraph 32; Paragraphs 57-58).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the display method of Bove et al. to include the overlaying of a front-facing image on a virtual display as taught in Schmidt et al. above, in order to insert a view of the user into the screencast video (See Schmidt et al. Paragraph 58).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAN MAHMUD/Primary Examiner, Art Unit 2483